DETAILED ACTION
Allowable Subject Matter
Claims 1, 3, 4, 7-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Claim 1 recites a conductive member for a touch panel, comprising: a transparent insulating member; a plurality of first electrodes extending in a first direction and arranged in parallel in a second direction intersecting the first direction so as to be insulated from one another on the transparent insulating member; and a plurality of first dummy electrodes each of which is arranged between the plurality of first electrodes so as to be electrically insulated from the plurality of first electrodes and each of which is constituted by a plurality of fine metal wires, wherein the plurality of first electrodes are constituted by a first mesh conductive film in which a plurality of fine metal wires are electrically connected to one another, the plurality of first electrodes include a plurality of first main electrodes each having an electrode width Wa defined in the second direction and at least one first sub-electrode having an electrode width Wb smaller than the electrode width Wa of the first main electrode in the second direction, the first sub-electrode is the first electrode arranged on an outermost side among the plurality of first electrodes, over an entire region of the first sub-electrode, a mesh pitch Pb of the first mesh conductive film constituting the first sub-electrode in the second direction is smaller than a mesh pitch Pa of the first mesh conductive film constituting the first main electrode in the second direction, the first main electrode has a first dummy pattern, which is arranged so as to be electrically insulated from the first mesh conductive film and is constituted by a plurality of fine metal wires, and a difference between any two of an opening ratio of the first main electrode, an opening ratio of the first sub-electrode, and an opening ratio of the first dummy electrode is within 0.5%, respectively.
Seo U.S. Patent Publication No. 2015/0122625 teaches in figure 5 first main electrodes R4 with width W4 and first sub-electrode R5 with width W5, where W5<W4. In addition, Seo teaches metal mesh in [0053]. However, Seo does not appear to specifically disclose all the above underlined limitations.
Kim U.S. Patent Publication No. 2015/0177872 teaches first mesh conductive film constituting the first sub-electrode X1 is smaller than a mesh pitch of the first main electrode Y1 in figures 7-8. In addition, Kim teaches a plurality of first dummy electrodes (see figure 11 and [0082]) each of which is arranged between the plurality of first electrodes X1 so as to be electrically insulated from the plurality of first electrodes and each of which is constituted by a plurality of fine metal wires (see figure 11). However, Kim does not appear to specifically disclose all the above underlined limitations.
Oh U.S. Patent Publication No. 2014/0333555 teaches the first main electrode 21 has a first dummy pattern 21b in figure 7, which is arranged so as to be electrically insulated from the first mesh conductive film and is constituted by a plurality of fine metal wire (see figure 7). However, Oh does not appear to specifically disclose all the above underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621